Citation Nr: 0502000	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  03-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1969 
to October 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has PTSD that is causally or etiologically 
related to combat service he performed while in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of the information and evidence needed 
to substantiate his claim.  Collectively, the May 2003 rating 
decision and the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran from the RO dated in February 2003, prior to the 
initial unfavorable decision in this case, specifically 
notified the veteran of the provisions of the VCAA, including 
the types of evidence necessary to substantiate his claim and 
whether or not he or the VA had the burden of producing or 
obtaining that evidence or information.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical and 
personnel records are associated with the claims file, as are 
VA treatment records identified by the veteran.  Also, the 
veteran has been afforded a VA examination in connection with 
his current appeal and the veteran presented testimony in 
support of his claim at a hearing before the VA at the RO.  
The veteran and his representative have not indicated that 
there is any other evidence that needs to be obtained in 
order to fairly decide this appeal.  Therefore, the Board 
finds that all relevant evidence has been obtained and that 
the case is ready for appellate review  

The veteran essentially contends that he has PTSD as a result 
of his combat service in Vietnam.  Service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, any active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Service records reflect that the veteran engaged in combat 
with the enemy.  In this regard, the veteran's DD Form 214 
shows that he served in Vietnam from October 1969 to October 
1970, and while that document does not reflect that the 
veteran was awarded a Combat Infantryman Badge, an award 
typically reflective of exposure or participation in combat 
with the enemy, the veteran's DA Form 20 (Enlisted 
Qualification Record) shows that the veteran did receive such 
an award.  That award, coupled with the veteran's contention 
that the alleged stressors are combat-related, demonstrates 
that the veteran did engage in combat with the enemy and is 
accepted as conclusive evidence of the stressor's occurrence 
because it is consistent with the circumstances, conditions 
or hardships of the veteran's service.  

The remaining question is a medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point there is conflicting evidence.  On 
the one hand, a VA examination performed in May 2003 failed 
to diagnose the veteran as having PTSD.  Following that 
examination the examiner stated that the veteran did not meet 
the diagnostic criteria for the diagnosis of PTSD in terms of 
a stressor that meets criterion A for the diagnosis, nor in 
terms of the full symptom presentation.  The Board would note 
at this point that the conclusion reached following the May 
2003 examination is incorrect in terms of whether the veteran 
was exposed to a stressful incident to support a diagnosis of 
PTSD, given the veteran's contention that he participated in 
combat while serving in Vietnam and was awarded a Combat 
Infantryman Badge.  

On the other hand, VA outpatient treatment records dated in 
2002 and 2003 do contain a diagnosis of PTSD.  For example, a 
record dated in December 2002 contains a diagnosis of PTSD.  
Noteworthy is a report of a psychological evaluation 
performed in April 2003 that included psychological testing.  
Following that evaluation the examiner summarized that it was 
difficult to make a definitive diagnostic judgment, but it 
was the examiner's impression that the veteran was not 
completely malingering PTSD symptoms.  The examiner felt the 
veteran had some degree of PTSD symptoms and indicated that 
at that point the pertinent diagnosis was rule-out PTSD.  The 
Board would observe that a subsequently dated VA outpatient 
treatment record dated in May 2003 diagnosed the veteran as 
having PTSD, but a record dated in July 2003 again diagnosed 
rule-out PTSD.  

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his combat service in Vietnam.  While the examiner who 
performed the May 2003 VA examination, and some mental health 
care professionals who have provided treatment to the veteran 
have concluded that the veteran does not have PTSD by virtue 
of either not diagnosing the disorder or diagnosing rule-out 
PTSD following evaluation, at least some of his treating 
health care practitioners believe the veteran does have PTSD.  
The Board notes that in a case involving a diagnosis of PTSD 
the United States Court of Appeals for Veterans Claims stated 
that, 

[A] clear (that is, unequivocal) PTSD 
diagnosis by a mental health professional 
must be presumed (unless evidence shows 
to the contrary) to have been made in 
accordance with the applicable DSM 
[Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the 
adequacy of the symptomatology and the 
sufficiency of the stressor.  Mental 
Health professionals are experts and are 
presumed to know the DSM requirements 
applicable to their practice and to have 
taken them into account in providing a 
PTSD diagnosis.  

Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

In this case, the Board has no reason to accept the diagnosis 
of the VA examiner over the VA treating professionals in 
regard to whether the veteran has symptomatology reflective 
of a diagnosis of PTSD.  In this regard, the diagnosis 
rendered following the May 2003 VA examination was recorded 
by a psychologist, as were the diagnoses recorded in the VA 
outpatient treatment records.  Therefore, the Board finds 
that the record creates a reasonable doubt as to whether the 
veteran actually has PTSD as a result of his combat service 
in Vietnam.  Resolving any reasonable doubt as to this 
question in the veteran's favor, the Board concludes that 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


